Case 2:20-cv-00435-CBM-PJW Document 47-4 Filed 02/03/21 Page 1 of 2 Page ID #:602



 1 David Halberstadter (SBN 107033)
   david.halberstadter@katten.com
 2 Joanna M. Hill (SBN 301515)
   joanna.hill@katten.com
 3 Shelby A. Palmer (SBN 329450)
   shelby.palmer@katten.com
 4 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 5 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 6 Facsimile: 310.788.4471
 7 Attorneys for Defendant
   ViacomCBS Inc.
 8
 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11                                WESTERN DIVISION
12
     CANDESHA WASHINGTON,                  ) Case No. 2:20-cv-00435
13                                         )
                      Plaintiff            ) PROOF OF SERVICE
14                                         )
           v.                              )
15                                         ) [Hon. Consuelo B. Marshall]
     VIACOMCBS, INC.; AND DOES 1           )
16   THROUGH 50,                           ) [Defendant’s Motion to Dismiss;
                                           ) [Proposed] Order Granting Defendant’s
17                    Defendants.          ) Motion to Dismiss; Request for Judicial
                                           ) Notice and Declaration of Shelby A.
18                                         ) Palmer filed concurrently herewith]
                                           )
19                                         ) Date: March 9, 2021
                                           ) Time: 10:00 A.M.
20                                         ) Place: Room 8B
                                           )
21                                         )
                                           )
22                                         )
                                           )
23                                         )
24
25
26
27
28
Case 2:20-cv-00435-CBM-PJW Document 47-4 Filed 02/03/21 Page 2 of 2 Page ID #:603



  1                                    PROOF OF SERVICE
  2                             Candesha Washington v. Viacombs, Inc.
                                  U.S.D.C. Case No. 2:20-cv-00435
  3

  4          I am a resident of the State of California, over the age of eighteen years, and not
      a party to the within action. My business address is Katten Muchin Rosenman, LLP,
  5   2029 Century Park East, Suite 2600, Los Angeles, California 90067-3012.
  6          On February 3, 2021, I caused such documents entitled: (1) DEFENDANT’S
      NOTICE OF MOTION AND MOTION TO DISMISS AMENDED
  7   COMPLAINT; (2) [PROPOSED] ORDER GRANTING DEFENDANT’S
      MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT; (3)
  8   DECLARATION OF SHELBY A. PALMER IN SUPPORT OF DEFENDANT’S
      REQUEST FOR JUDICIAL NOTICE; (4) DEFENDANT’S REQUEST FOR
  9   JUDICIAL NOTICE; and (5) PROOF OF SERVICE on the interested parties in
      this action by placing a true and correct copy of the document enclosed in a sealed
 10   envelope addressed as follows:
 11
              Candesha Washington
 12           9663 Santa Monica Blvd., Suite 582
 13           Beverly Hills, CA 90210
              candywashington@gmail.com
 14

 15         (X) BY U.S. MAIL: By placing the document(s) listed above in a sealed
      envelope with postage thereon fully prepaid, in the United States mail at Los Angeles,
 16   addressed as set forth above.
 17
            (X) BY ELECTRONIC MAIL: The documents were served electronically
 18   today and the transmission was reported as complete without error.
 19

 20          ( ) BY OVERNIGHT COURIER: I caused the above-referenced document(s)
 21
      to be delivered to an overnight courier service (Federal Express), for delivery to the
      above address(es).
 22

 23          (X) FEDERAL I declare that I am employed in the office of a member of the
 24
      bar of this court at whose direction the service was made.

 25
              Executed on February 3, 2021, at Los Angeles, California.

 26

 27                                                     /s/ Paula Phillips
                                                    PAULA PHILLIPS
 28

                                           Proof of Service
      147693756v1
